Citation Nr: 1146833	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  07-31 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for additional psychiatric disability resulting from VA treatment from June 6, 2006, to June 9, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1972. 

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in July 2011.  This matter was originally on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In June 2010, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

In September 2011, the Veteran submitted additional evidence.  In November 2011, the Veteran's representative provided a written waiver of the RO's initial consideration of this additional evidence.  

As noted by the Board in July 2011, during the course of the appeal period, the Veteran filed an application to reopen a previously denied claim for service connection for an acquired psychiatric disability, to include PTSD.  This issue has still not been properly considered by the RO, and, thus, is not currently before the Board.  As discussed by the Board in July 2011, a Supplemental Statement of the Case dated in March 2010 furnished pursuant to review by a Decision Review Officer, discussed the matter of whether new and material evidence had been received to reopen a claim for entitlement to service connection for PTSD in the "reasons and bases" section.  The "issue" and "decision," however, still identified the issue as entitlement to compensation under 38 U.S.C.A. § 1151 for an acquired psychiatric disability.  

As noted by the Board in July 2011, compensation pursuant to 38 U.S.C.A. § 1151 is a separate issue from that of service connection.  Entitlement is predicated on VA treatment for the former, and active military service for the latter; and the two are governed by distinct statutes and based on different legal requirements.  As such, a decision as to the issue of entitlement to service connection for an acquired psychiatric disability is still premature at this point.  Thus, as the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran incurred no additional psychiatric disability as a result of care, medical treatment, or examination furnished by VA medical facility from June 6, 2006, to June 9, 2006.


CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional psychiatric disability have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  
	
Pursuant to the Board's July 2011 Remand, the Appeals Management Center (AMC) readjudicated the Veteran's claim and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's July 2011 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A July 2006 letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Since the Board has concluded that the preponderance of the evidence is against the claim, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service medical records, VA medical treatment records, and Social Security Administration (SSA) records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has identified no private medical records that he wished for VA to obtain on his behalf.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In January 2011, the Board referred the case for a medical expert opinion as to whether VA hospital care, medical or surgical treatment, or examination from June 6-8, 2006, directly caused additional psychiatric disability.  In February 2011, VA received the medical expert's opinion.  The medical expert who authored the February 2011 opinion addressed the question posed by the Board in conjunction with a review of the claims file.  The February 2011 medical expert's opinion is thorough; thus this opinion is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

38 U.S.C.A. § 1151 Claim

The appellant contends that he suffered additional psychiatric disability after being incorrectly informed that laboratory results indicated that he may have a terminal cancer. 

The VA medical records indicate that the Veteran presented on June 6, 2006, to establish care.  The Veteran was initially seen by a health technician, underwent a colorectal cancer screen, and a fecal occult blood test was ordered.  The Veteran reported that he used tobacco products and was counseled regarding the risks of tobacco use and encouraged to stop.  The Veteran was then seen by N.J., a nurse practitioner, at which time he complained of depression and lots of stress issues, history of bilateral knee surgery with some knee and back pain, erectile dysfunction, and sore throat.  Physical examination was conducted, and laboratory tests were ordered.

A June 7, 2006, Primary Care/GIMC Telephone Contact note indicates that laboratory results showed pancytopenia and crt of 1.9 when crt was 0.9 in 1999.  The note indicates that N.J. consulted with Dr. T regarding the laboratory results, and differential diagnoses of multiple myeloma, myelodysplastic syndrome were rendered.  Dr. T recommended additional laboratory testing.  N.J. telephoned the Veteran's home at around 10:23 a.m. and left a message for him on a recorder regarding pancytopenia, elevated CRT, and the need for additional lab testing.

A June 7, 2006, VA Mental Health Clinic Record authored by Dr. E.L. notes that the Veteran presented to Mental Health Clinic 20 minutes late for his 11:00 appointment due to traffic and stated that he had had his first medical appointment with N.J. on June 6, 2006, and that she had left him an urgent message on his phone about abnormal lab results.  Dr. E.L. reviewed the Veteran's chart, his recent labs, and discussed with him his low white blood count, hematocrit, and platelets in addition to the possibility of multiple myeloma as this and myelodysplastic syndrome were mentioned by N.J. and Dr. T. on the differential.  It was also noted that the Veteran took the information calmly and had appropriate questions regarding treatment, symptoms, and prognosis.  Dr. E.L. encouraged the Veteran to address the questions with N.J.  Dr. E.L. noted that she was unable to do a full evaluation due to pressing medical concerns and noted that she advised the Veteran to get the additional blood work that N.J. requested.  An appointment was made for two-week follow up.

A June 7, 2006, addendum indicates that the Veteran received the telephone contact message and also happened to be seeing his mental health provider that morning so he showed up at GIMC to inquire further.  At around noon, N.J. spoke with the Veteran over the phone and informed him of lab results showing pancytopenia and CRT of 1.9 and explained that there was no specific diagnosis yet and that more testing and consultations were needed for further evaluation to find a definitive diagnosis and consider appropriate treatment.    

Later that afternoon, the Veteran attended group therapy led by J.G., after which he requested a brief meeting to discuss a plan of action for applying for benefits.  J.G. noted that the Veteran was concerned that he might have an untreatable cancer and leave his family without sufficient income to get by.  J.G. noted that the Veteran had the application for SSA disability at home and was encouraged to begin to gather information he needed to complete it, leaving blank those sections that have to do with problems as yet not firmly diagnosed.  J.G. also noted that the Veteran served during the Vietnam era making nonservice-connected pension application a possibility as well.  The Veteran was also encouraged to begin locating a service representative to talk with about the VA benefits application process.  An appointment was made for one-week follow up.

A note dated June 7, 2006, at around 4:30 p.m. authored by N.J. indicates that she received a telephone call from the Hematology lab indicating that the Veteran's complete blood count was totally different from the one done the day before.  She was advised to re-do the complete blood count as it was completely normal as were other tests.  N.J. noted, "Also informed of other nl lab results from today.  Possibility is that yesterday's lab specimen was someone else and not pt's."  

A June 8, 2006, Hematologic Progress Note authored by G.R. indicates that the Veteran had one complete blood count showing pancytopenia and another performed shortly after showing normal counts.  G.R. noted, "By my reading of the visit note, he is not symptomatic and I am assuming for now that the initial report was an error.  Will await results of cbc on next visit 13 june . . ."

A noted dated June 8, 2006, at 9:58 a.m. authored by N.J. indicates that she received a telephone call from the Hematology lab indicating that hct was again normal, more like the day before.  The caller thought that perhaps the first cbc on June 6, 2006, was a wrong specimen.  N.J. then called the laboratory manager but received only his voice mail to discuss the possible lab mistake and concern for the abnormal lab belonging to the unknown patient needing follow up. 

On June 9, 2006, the Veteran had a conversation with K.D. regarding the fact that he was told that he had cancer and "now they say I don't."  Minutes later, N.J. returned the Veteran's telephone call and informed him that the June 7, 2006, and June 8, 2006, lab results were normal and that the June 6, 2006, lab results were likely from a specimen taken from someone other than the Veteran.  N.J. also advised the Veteran that no further follow up at hematology or other x-ray was needed.    

38 U.S.C.A. § 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service-connected.  A qualifying additional disability is one in which the disability was not the result of the appellant's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the appellant under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or was the result of an event not reasonably foreseeable.  Id.  The term "facilities of the Department" means facilities over which the Secretary has direct jurisdiction.  38 U.S.C.A. § 1701(3)(A). 

In support of his claim, the Veteran submitted a letter from his sister-in-law, D.S., a former Licensed Practical Nurse and Registered Counselor, who noted that she was first contacted the prior June by the Veteran about some lab results he had received from the Seattle Veterans Administration Hospital.  D.S. opined that she believed that the Veteran's chronic PTSD had been exacerbated by the stress created by the mistake with his lab work.  She stated, 

It is my opinion that the cancer mistake by the VA hospital has increased [the Veteran's] Post Traumatic Stress Disorder significantly, as he was already a nervous wreck and very depressed before the blood test took place, and went into emotional shutdown right after he found out about the cancer; then was left hanging after the hospital discovered their mistake.

D.S. also stated that according to psychiatrist Elizabeth Kubler-Ross, the five stages of grief of someone who is dying is denial and isolation, anger, bargaining, depression, and acceptance.  D.S. noted, 

[I]t should be obvious that [the Veteran] in his shocked state of mind after receiving news of the terminal cancer, jumped right into the fifth stage, that of acceptance.  Then, after finding out about the hospital's blood test error, he entered the other four stages; a sort of denial of being cheated out of his own death, demonstrating depression, anger, and isolation.  In my opinion, because of this error, [the Veteran's] PTSD was affected and enhanced.

In a June 2007 letter from the Veteran's niece, she states that since the "cancer scare," the Veteran seemed more depressed, stayed in his room most of the time, and did not socialize with his family as much as he had before.  In a June 2007 letter from the Veteran's wife, she states that the Veteran's nightmares, short temper, depression, and hopelessness had become more frequent after he found out wrong information that he was going to die of cancer.

In a June 2010, written statement, the Veteran reported, 

And the VA Hospital incident in 2006 when they mixed my blood with another person's, telling me I was going to die; calling my family and telling them I was going to die, causing hav[o]c with me personally and my family in general, is unwarranted.  The fact that it was swept swiftly under the rug is probably typical because that is what happened.  I could have killed myself. . . .  Finally, my PTSD was upgraded from mild to chronic by Dr. E[.L.], Seattle VA Hospital Psychologist, after the 2006 blood mix-up incident.

The Veteran testified at a June 2010 videoconference hearing that he was seeing a nurse practitioner who ordered blood tests.  The following day, he had an appointment with a psychiatrist, Dr. E.L. who looked up the results of the Veteran's blood tests on the computer and said, "I'm sorry to report to you, you have multiple myeloma, terminal cancer. . . .  I'm going to send you down the hallway to talk with the social worker to discuss your death benefits."  The Veteran also testified that the nurse practitioner, N.J., called his home and told his sister-in-law that she wanted him to contact her because he had terminal cancer and that it freaked his whole family out.  He also testified that when he got home, he called N.J. back and was told that he needed to have more blood tests because they were showing that he had multiple myeloma.  

In February 2011, Dr. I.B., provided his medical expert opinion that it was highly unlikely that VA hospital care, medical or surgical treatment, or examination from June 6-9, 2006, directly caused additional psychiatric disability.  Dr. I.B. noted that at the time of the events under review, the Veteran was a married, unemployed Vietnam Era Veteran who did not see combat and who had been seen occasionally in Mental Health over many years at a major west coast VA center by a number of providers.  Dr. I.B. noted that the Veteran had received various psychiatric diagnoses with the preponderance on DSM axis I being of depression and anxiety and that one provider being of the opinion that the Veteran may have mild chronic PTSD.  Dr. I.B. also noted that records indicate that the Veteran may have suffered brain injury as a third grader when he reportedly fell on his head and had "traumatic amnesia" though he noted that it was not recorded that there was an associated loss of consciousness.

Dr. I.B. noted that during the year prior to the events in question, the Veteran had presented to the psychiatric ER on a number of occasions complaining of "stress" related to family and employment problems.  He also noted that to facilitate utilization of mental health services, the Veteran was referred to, and attended once, a Mental Health Clinic Introduction Group run by a social worker.  In May 2006, the Veteran attended an Intake Clinic and also twice attended a Tools Group led by the social worker.  Dr. I.B. noted that the Veteran was also referred for a psychiatric evaluation and on May 31, 2006, met briefly with a psychiatrist to discuss the purpose of a full psychiatric evaluation scheduled with her for June 7, 2006.

Dr. I.B. summarized the events during June 6, 2006, to June 9, 2006, 

[T]he [Veteran] was told in a phone call that he needed to contact his provider in regard to some abnormal lab results.  He discussed these with his evaluating psychiatrist and possible provisional diagnoses which included malignancy.  Within the hour his Nurse Practitioner had told him that there was no diagnosis established yet and that the blood tests should be repeated which they were that afternoon.  Within 5 hours of first learning of the nature of the apparent abnormalities the [Veteran] was told by the Nurse Practitioner that the repeat blood tests were normal and that there was a possibility that the original abnormal results were from a specimen belonging to someone else.  This was confirmed by a further set of lab tests and the [Veteran] was so informed in a call by the Nurse Practitioner 2 days after the first discussion with the Psychiatrist.  On again meeting with his Psychiatrist 2 weeks later the [Veteran] talked of his recent symptoms as being the result of stress at work and at no point mentioned the events of June 6-9.

Thus, by virtue of an apparent mistake in processing of lab tests the [Veteran] had reason for a few hours to believe that he might suffer from a condition that in the long run carried an increased risk of mortality.  Information was quickly obtained and communicated to the [Veteran] to dispel this belief and to confirm that he did not in fact have such a condition.  For a patient the symptom of anxiety arises from an apprehension that they are vulnerable to some current or future danger of some kind.  It appears very improbable that such a sustained apprehension could arise from the events of June 6-9, 2006 for this [Veteran] since it was quickly shown that there was nothing to indicate any danger of having any current malignancy.  Confirmation of this is shown by the fact that 2 weeks later the [Veteran] did not complain of any psychiatric symptoms connected with the events of June 6-9, 2006 but attributed his then current symptoms to earlier events.    

The Board notes that there is a difference of opinion among the medical professionals.  In deciding whether there was additional psychiatric disability caused by VA medical care from June 6, 2006, to June 9, 2006, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge. At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

Here, there are legitimate reasons for accepting the expert medical opinion of Dr. I.B. over the favorable medical opinion of the Veteran's sister-in-law, a former licensed practical nurse.  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Indeed, the courts have provided guidance for weighing medical evidence.  They have held, for example, that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.   Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight to be accorded the various items of medical evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source.

In this case, the Veteran's sister-in-law's opinion appears to be based entirely on her own and other family member's personal interaction and observations of the Veteran and was not rendered with a fully informed clinical picture of the Veteran's psychiatric disability prior to June 6, 2006 and thereafter.  For example, the Veteran's sister in law noted that in the years that he had known him, she had never heard him talk about killing himself before that day.  The record, however, indicates that the Veteran has had suicidal thoughts and feelings as early as age eight, that he presented in June 2006 to the emergency room with suicidal ideation for one month triggered by poverty, and that in August 2006, the Veteran reported to personnel of a PTSD clinical team that his most recent significant suicidal ideation was about six months prior at a time when he felt overwhelmed by job and financial stressors.  

In addition, the sister-in-law stated, 

[The Veteran's] behavior lately is drastically different than at any time I can remember in the almost three decades that I have known him. . . .  For example, I have noticed that [the Veteran's] symptoms of irritability, depression, anger, and hopelessness has increased significantly; he sees no future and battles feelings of being a loser.  Family members . . . have reported to me differences in [the Veteran's] personality, displaying irritability and nervousness tendencies, accompanied by exasperation and depression.  His wife told me she has to sleep in a different bed because [the Veteran] would have bouts of thrashing about at night and has even hit her in his sleep.  

VA medical records dated prior to June 2006, however, indicate that the Veteran presented multiple times at the emergency department to talk to a psychiatrist.  In March 2006, the Veteran stated that he was "going through the same pattern I have been going through for decades."  The Veteran stated that he had been marginally employed his whole life and felt "hopeless and helpless" because he was not able to provide for his family.  He feels he is a "victim."

In comparison, the medical expert's opinion was rendered after a review of the claims file, including the Veteran's pertinent medical records and history.  Thus, the Board finds that the medical expert's February 2011 reasoned medical opinion is accordingly more probative than the June 2007 opinion of the Veteran's sister-in-law.  

Other evidence of record that weighs against the claim include written statements from the Veteran's treating psychiatric providers which, although not dispositive, do not mention the June 2006 incident as being a factor in the Veteran's mental health status.  In August 2006 and February 2007 letters, Dr. E.L. stated that she was the Veteran's psychiatrist, that she was treating him for chronic PTSD, dysthymic disorder, and major depressive disorder, and that his PTSD stemmed from combat trauma during his military service in 1968-1972.  In a November 2008 letter, Dr. V.J. stated that he was the Veteran's psychiatrist, that he was treating the Veteran for chronic PTSD and dysthymic disorder, and that his PTSD stemmed from combat trauma during his military service in 1968-1972.  

Although the Veteran, his wife, and his niece have offered their opinions that the events in June 2006 have caused increased psychiatric disability, they are not competent to offer opinions on medical causation and, moreover, the Board may not accept unsupported lay speculation with regard to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

In light of the above, the Board finds that the weight of the evidence indicates that the Veteran does not have additional psychiatric disability caused by VA care provided from June 6, 2006, to June 9, 2006.  As a preponderance of the evidence is against the claim for compensation for additional psychiatric disability as a result of care furnished by VA medical facility from June 6, 2006, to June 9, 2006, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for additional psychiatric disability resulting from VA treatment from June 6, 2006, to June 9, 2006, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


